         Case 1:20-cv-00104-BLW Document 7 Filed 08/03/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 JOHN ROBERT DEMOS,
                                                 Case No. 1:20-cv-00104-BLW
                       Petitioner,
                                                 INITIAL REVIEW ORDER
        v.

 THE UNITED STATES and THE
 STATE OF WASHINGTON,

                       Respondent.


       This case was reassigned to this Court for screening. Petitioner is a prisoner in the

custody of the Washington Department of Correction. He filed a Petition for Writ of

Habeas Corpus in this Court on February 27, 2020. (Dkt. 3.)

       The Court agrees with the assessment of United States Magistrate Judge Ronald E.

Bush that the Petition is subject to dismissal for lack of jurisdiction and as a frivolous

filing. See, e.g., Demos v. Storrie, 507 U.S. 290, 290 (1993) (imposing sanction of not

being able to proceed in forma pauperis in the United States Supreme Court for having

filed 48 in forma pauperis filings before 1988, and 14 such filings between 1988 and

1993); Demos v. United States, No. CV 19-00062 SOM-KJM, 2019 WL 475004, at *1

(D. Haw. Feb. 6, 2019), appeal dismissed, No. 19-15339, 2019 WL 2299255 (9th Cir.

Mar. 20, 2019) (“To date, [Demos] has filed at least 920 civil actions or appeals. He is

subject to prefiling review orders in the Western and Eastern Districts of Washington, the



INITIAL REVIEW ORDER - 1
            Case 1:20-cv-00104-BLW Document 7 Filed 08/03/20 Page 2 of 3




Washington state courts, the Ninth Circuit Court of Appeals, and the United States

Supreme Court.”).

       Petitioner asserts that he is a federal prisoner incarcerated in Washington state.

Here, Petitioner attempts to challenge a 2015 judgment of conviction in a federal criminal

case from “the United States District Court of Sacramento, California.” (Dkt. 3, p. 2.) He

alternatively states he is under a Washington state conviction. (Id.)

       A court entertaining a petition for a writ of habeas corpus must have jurisdiction

over the respondent. The proper respondent in a circumstance where the petitioner is in

custody is the person who has the power to produce the petitioner/prisoner if a writ

issues, see Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Rumsfeld v.

Padilla, 542 U.S. 426, 438 (2004). Petitioner, who is in custody in Washington state,

incarcerated on a California federal conviction and/or a Washington state conviction, has

not provided a reason why jurisdiction in the United States District Court for the District

of Idaho is appropriate. Because of Petitioner’s long history of frivolous filings, this case

will be dismissed, rather than transferred to a California federal court.

                                           ORDER

       IT IS ORDERED:

       1.      The Petition for Writ of Habeas Corpus (Dkt. 2) is DISMISSED for lack of

               jurisdiction.

       2.      Petitioner’s Motion to Proceed in Forma Pauperis (Dkt. 1) is DENIED.

       3.      The Court will not grant a Certificate of Appealability in this case. If

               Petitioner chooses to file a notice of appeal, the Clerk of Court is ordered to

INITIAL REVIEW ORDER - 2
       Case 1:20-cv-00104-BLW Document 7 Filed 08/03/20 Page 3 of 3




          forward a copy of this Order, the record in this case, and Petitioner’s notice

          of appeal, to the United States Court of Appeals for the Ninth Circuit.




                                             DATED: August 3, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




INITIAL REVIEW ORDER - 3
